Upon consideration of the application of counsel for the admission of the above-named petitioners to bail pending the disposition of the petition for writ of certiorari herein, it is ordered that the petitioners, Frank Carlson, Miriam Christine Stevenson, David Hyun, and Harry Carlisle, be *919released from the custody of Herman R. Landon, District Director of Immigration and Naturalization Service, upon the furnishing of bonds, each in the amount of Five Thousand ($5,000) Dollars; the form of the bonds and sureties thereon to be approved by the United States District Court for the Southern District of California or a judge thereof, and, when approved, to be filed with the clerk of said court.
John W. Porter, Carol Weiss King and A. L. Wirin for petitioners.
This order is to continue in effect pending the disposition of the petition for writ of certiorari and in the event certiorari is granted pending the issuance of the mandate of this Court.